                          United States District Court
                        Western District of North Carolina
                               Asheville Division

        Gordie Leroy Penson,          )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:19-cv-00014-MR
                                      )             1:15-cr-00007-MR-WCM
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 8, 2019 Order.

                                               February 8, 2019
